Citation Nr: 0904416	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
tumor, olfactory groove meningioma, left (brain tumor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A hearing before the undersigned via video conference was 
held in November 2004.  A transcript of that hearing is of 
record.

This case was previously before the Board in September 2006.  
At that time, the Veteran's claim of entitlement to service 
connection for arthritis was reopened and the claims were 
remanded for further development.  In regard to the Veteran's 
claim of entitlement to service connection for arthritis, the 
required development has been completed and the issue is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In a written statement, dated in December 2003, the Veteran's 
accredited representative raised the issues of entitlement to 
service connection for a brain lesion and chronic 
incapacitating headaches.  As these matters are not currently 
developed or certified for appellate review, they are 
referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for a tumor, olfactory groove meningioma, left (brain tumor), 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The arthritis of the knees and lumbosacral spine (the only 
joints shown by competent evidence to be arthritic) was not 
exhibited in service or within the first post service year 
and is not otherwise related to the Veteran' active service.


CONCLUSION OF LAW

Arthritis was not incurred or aggravated in service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2001 that fully 
addressed all notice elements regarding the Veteran's claim 
of entitlement to service connection for arthritis and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the Veteran's claim of entitlement to service 
connection and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim of entitlement service connection for arthritis is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 1997 to April 2008.  The Veteran 
submitted private treatment records of Southwest Mississippi 
Regional Medical Center (SMRMC), dated June 1997 to March 
2000; Louisiana State University Medical Center, dated July 
1997 to December 1998; Beacham Memorial Hospital, dated in 
September 2001; Anazia Medical Clinic (including the records 
of Dr. V.A.), dated November 1998 to July 2002; and the 
Medical Center of Louisiana at New Orleans, dated in August 
1997, and was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination regarding her arthritis of the knees in March 
2008.

The Veteran has not been afforded a VA medical examination in 
regard to her diagnosed degenerative joint disease of the 
lumbosacral spine and claimed arthritis of the hips, hands, 
and ankles.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is currently diagnosed with 
degenerative joint disease of the lumbosacral spine.  
However, there is no indication in the Veteran's service 
treatment records of any arthritis and there is no indication 
in the claims folder, other than the Veteran's statements, 
associating the Veteran's current degenerative joint disease 
of the lumbosacral spine with the Veteran's active service.  
In regard to the Veteran's hips, hands, and ankles, the 
veteran is not currently diagnosed with any arthritis of 
hips, hands, and ankles.  As such, the Board finds it 
unnecessary to afford the Veteran a VA medical examination 
regarding her diagnosed degenerative joint disease of the 
lumbosacral spine or her claimed arthritis of the hips, 
hands, and ankles.

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
arthritis.  The Veteran contends that her arthritis 
(diagnosed mild osteoarthritis of the knees and degenerative 
joint disease of the lumbosacral spine and claimed arthritis 
of the hips, hands, and ankles) is related to her active 
service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any arthritis.  Upon 
examination at separation from active service in March 1977 
the Veteran was not noted to have any upper extremity, lower 
extremity, foot, spine, or other musculoskeletal 
abnormalities.

The Veteran's post-service medical records do not reveal any 
complaint of knee pain until November 1997.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of any symptoms joint pain until more than twenty years after 
separation from service. This is significant evidence against 
the claim.

In a private treatment note, dated in November 1998, the 
Veteran was diagnosed with bilateral knee arthropathy.

VA treatment notes reveal that the Veteran was involved in a 
motor vehicle accident in November 1999 and sustained 
injuries to the head, neck, back, abdomen, right knee, and 
right ankle.

In private treatment notes, dated in February 2000 to 
September 2001, the Veteran was noted to have low back pain, 
left leg sciatica, and bilateral hip pain.  In private 
treatment notes, dated in March 2000 and September 2001, the 
Veteran's lumbosacral spine was noted to be normal upon x-ray 
examination.

In an October 2004 VA treatment note the Veteran was noted to 
be diagnosed with degenerative joint disease of the 
lumbosacral spine.  The Veteran has been consistently 
diagnosed with and treated for degenerative joint disease of 
the lumbosacral spine since October 2004.  The Veteran's 
post-service medical records do not reveal any indication 
that the Veteran's current mild osteoarthritis of the knees 
and degenerative joint disease of the lumbosacral spine are 
related to her active service.

The Veteran has submitted statements of a friend and a family 
member reporting that the Veteran has complained of joint 
pain before and after service.  The Board notes that while 
the Veteran's friends and family are competent to report that 
the Veteran had suffered from joint pain both before and 
after service, the Veteran's friends and family are not 
competent to render a medical diagnosis or associate the 
Veteran's current conditions with her active military 
service.

In March 2008 the Veteran was afforded a VA Compensation and 
Pension examination regarding her knees.  After examination 
of the Veteran, the examiner diagnosed the Veteran with mild 
osteoarthritis of the knees.  The examiner rendered the 
opinion that the Veteran's current mild osteoarthritis of the 
knees was not caused by or the result of her active military 
service.  Rather the examiner attributed the Veteran's 
arthritis of the knees to the natural aging process.

In light of the evidence, the Board finds that entitlement to 
service connection for arthritis is not warranted.  The Board 
notes that the Veteran is currently diagnosed with mild 
osteoarthritis of the knees and degenerative joint disease of 
the lumbosacral spine.  However, there is no medical evidence 
of any joint disability, including arthritis, in service.  
Careful review of the claims folder reveals that there is no 
medical evidence of any joint pain or arthritis until 
November 1997, more than twenty years after the Veteran's 
separation from active service.  There is no evidence, except 
for the Veteran's and her friend and family member's 
statements, associating her current conditions with her 
active military service.  As noted above, while the Veteran, 
her friend, and her family member are competent to report 
that the Veteran has experienced joint pain, they are not 
competent to render a medical opinion associating the joint 
pain with any condition or with the Veteran's active military 
service.  Physical examinations prior to and at discharge 
from service were negative for any joint or musculoskeletal 
disability.  In March 2008 the Veteran underwent a VA medical 
examination of her joints.  The examiner diagnosed the 
Veteran with mild osteoarthritis of the knees but opined that 
the Veteran's arthritis of the knees was not related to or 
due to her active military service.

The Veteran contends that in addition to her diagnosed knee 
and lumbosacral spine conditions she suffers from arthritis 
of the ankles, hands, and hips.  However, a careful review of 
the medical evidence associated with the claims folder does 
not reveal any diagnoses of arthritis of the ankles, hands, 
or hips.  The records reveal that the Veteran has complained 
of joint pain in the ankles, hands, and hips, however, the 
Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

As there is no competent medical evidence associating the 
Veteran's current mild osteoarthritis of the knees and 
degenerative joint disease of the lumbosacral spine to the 
Veteran's active service, there is no evidence that the 
Veteran is diagnosed with arthritis of the ankles, hands, or 
hips, there is no evidence of any in service compliant, 
diagnosis, or treatment for arthritis, and there is no 
medical evidence of any joint pain or arthritis until more 
than twenty years after the Veteran's separation from active 
service, entitlement to service connection for arthritis must 
be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for arthritis, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis is denied.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for a tumor, olfactory groove meningioma, left 
(brain tumor).

This claim was previously before the Board in September 2006 
and was remand for the Veteran to be afforded proper notice 
in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
At that time, the Board noted that the Veteran is seeking to 
reopen a service connection claim for a brain tumor, last 
denied in March 1998 when it was determined that her tumor 
was not incurred or aggravated in service.

In its September 2006 remand, the Board explained that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim, and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

The Board indicated in its September 2006 remand that 
although the RO informed the Veteran by letter dated in 
September 2001 that she must submit "new medical proof" to 
show that her tumor was caused or made worse by her military 
service, and requested treatment records from the time she 
was in service to the present, the letter does not discuss 
the basis of the earlier denial in March 1998.  Further, the 
Board noted that the July 2004 Statement of the Case (SOC) 
cited the current regulatory definition of new and material 
evidence, 38 C.F.R. § 3.156(a) (2006), that applies to claims 
filed after August 29, 2001, and that the Reasons and Bases 
section of the SOC incorrectly defines new and material 
evidence as being "significant enough to warrant 
reconsideration of a claim", instead of significant enough 
"to fairly decide the merits of the claim", as defined 
under 38 C.F.R. § 3.156(a) prior to August 19, 2001.

Pursuant to the Board's September 2006 remand, the RO sent 
the Veteran a new notice letter in October 2006.  However, 
this letter did not provide the Veteran with notice of the 
bases of the earlier RO denial in March 1998.  Rather the 
letter provided the Veteran with notice of the bases of the 
denial currently on appeal.  In addition, upon readjudication 
in a May 2008 supplemental statement of the case, the RO 
cited the regulatory definition of new and material evidence 
in effect as of August 2001; however, the RO did not cite the 
regulatory definition of new and material evidence in effect 
prior to August 2001 as ordered by the Board's September 2006 
remand.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this claim must be remanded for the Veteran to 
be afforded notice in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006) and for a supplemental statement of the 
case to be issued considering and citing the regulatory 
definition of new and material evidence in effect prior to 
August 2001 as ordered by the Board in its September 2006 
remand.

Accordingly, the case is REMANDED for the following action:

1.  VA should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the Veteran 
of the evidence and information necessary 
to reopen the claim for entitlement to 
service connection for brain tumor; (2) 
notifies the Veteran of the basis for the 
previous denial (no showing that 
pertinent disability was present in 
service or otherwise related to active 
duty); and (3) notifies the Veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the Veteran's service 
connection claim (i.e., competent 
evidence that a brain tumor either onset 
in service or increased in severity 
therein).  This notice is outlined by the 
Court in Kent, supra.  VA should 
reference the correct regulatory 
definition of new and material evidence 
applicable to the Veteran's June 2001 
claim, specifically the definition set 
forth under the provisions of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 
2001.

2.  Upon completion of the above 
requested development, and any additional 
development deemed appropriate, VA should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for brain tumor.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response from 
the Veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


